Citation Nr: 1205794	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-35 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for asbestos related lung disease, to include chronic obstructive pulmonary disease (COPD) and pleural plaques, prior to May 8, 2009. 

2.  Entitlement to an initial evaluation in excess of 60 percent for asbestos related lung disease, to include COPD and pleural plaques, since May 8, 2009. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active U.S. Navy service from September 1965 to April 1969. 

This matter comes to the Board of Veterans' Appeals (Board) from a November 2005 decision review officer (DRO) decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, granted service connection for chronic obstructive pulmonary disease (COPD) and pleural plaques, with a 10 percent evaluation, effective February 17, 2004, which is the date the Veteran's service connection claim was received by the RO.  

An October 2007 DRO decision increased the Veteran's rating to 30 percent disabling, effective February 17, 2004.  

In April 2009 the Board remanded the Veteran's claim for a rating in excess of 30 percent for COPD and pleural plaques for provision of a Board hearing.  In April 2010 the Veteran testified before the undersigned Acting Veterans Law Judge via videoconference from the RO.  A transcript of the hearing is of record.  

In July 2010, the Board again remanded the Veteran's claim for additional development.  At that time the issue was recharacterized to better reflect the nature of the service-connected disability 

A September 2011 rating decision increased the Veteran's rating for asbestos related lung disease, including COPD and pleural plaques, to 60 percent disabling, effective May 8, 2009, the date of testing first showing factual entitlement to the higher evaluation.  Both stages of evaluation remain on appeal.

Finally, the evidence of record raises the issue of entitlement to a total rating for compensation purposes based on individual unemployability due to service connected disabilities (TDIU).  A claim for increased rating includes a claim for TDIU where there is also evidence of unemployment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, TDIU has also been expressly claimed, and is being developed and adjudicated by the RO in consideration of all current service connected disabilities.  It is therefore not appropriate in this case for the Board to infer an appellate issue with respect to TDIU.  Accordingly, the TDIU claim is referred to the RO. 


FINDINGS OF FACT

1.  Prior to May 8, 2009, at worst, pulmonary function tests (PFTs) showed a Forced Expiratory Volume in one second (FEV-1) of 68 percent of predicted, and a ratio of FEV-1 to Forced Vital Capacity (FVC) of 69 percent, with daily inhalational medication use; there was no use of systemic medications or episodes of respiratory failure.

2.  Since May 8, 2009, at worst, PFTs showed an FEV-1 of 46 percent predicted, and an FEV-1/FVC ratio of 69 percent, with daily inhalational medication use; there was no use of systemic medications or episodes of respiratory failure.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for lung disease, to include COPD and pleural plaques, prior to May 8, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.96, 4.97, Diagnostic Code 6602 (2011). 

2.  The criteria for an initial evaluation in excess of 60 percent for lung disease, to include COPD and pleural plaques, since May 8, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.96, 4.97, Diagnostic Code 6602 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a respiratory disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained; he did not identify any private treatment records.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has been provided with adequate VA examinations to assess the nature and etiology of his lung disease.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  All necessary findings and testing are reflected in the examination and treatment records.  The Veteran was also provided with the opportunity to provide testimony to the Board.  

In September 2005, the Oregon Department of Human Services (ODHS), Disability Services, requested VA medical records from 1988 to 1993, apparently in connection with a claim for Social Security Administration (SSA) disability benefits.  While there is a general duty to obtain relevant records in the custody of any Federal Agency, here such efforts are not required.  The records in question are VA records, and hence would be duplicative.  Further, they are concerned with a time period more than a decade prior to that on appeal.  There is no reasonable possibility that SSA records are relevant to the issues currently before the Board. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Other than the already established stages considered here, the evidence of record does not indicate any other variation in severity warranting staged evaluations.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's disability was originally evaluated under Code 6604, as COPD.  In an October 2007 DRO decision, however, the applicable Code was changed to 6602, for bronchial asthma.  VA examiners identified both obstructive and restrictive elements to the Veteran's disability, and determined that the restrictive element (rated as asthma under Code 6602) was predominant.  Regulations provide that evaluations under Codes 6600 to 6817 and 6822 to 6847, for co-existing conditions, may not be combined with each other.  38 C.F.R. § 4.96(a).  This reinforces the prohibition against pyramiding.  38 C.F.R. § 4.14.  Section 4.96(a) also provides that the assigned evaluation will be "under the diagnostic code which reflects the predominant disability."  The assigned rating may be elevated one level where the overall disability picture warrants such.  38 C.F.R. § 4.96(a).

Under Code 6602, a 30-percent disability rating is assigned for a FEV-1 of 56 to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication. 

A 60-percent disability rating is assigned for an FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

A 100-percent disability rating is assigned for an FEV-1 less than 40-percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97.

Ratings are based on PFT results, unless an examiner states why they are not a valid indication of respiratory functional impairment in a given case.  38 C.F.R. § 4.96(d)(3).  The poorer of pre and post-bronchodilator studies should be used in assigning evaluations.  38 C.F.R. § 4.96(d)(5).  Post-bronchodilator testing should be performed unless contraindicated or no impairment is shown prior to medication.  38 C.F.R. § 4.96(d)(4).

Evidence

The Veteran seeks an initial evaluation in excess of 30 percent for asbestos related lung disease, to include COPD and pleural plaques, prior to May 8, 2009, and a rating in excess of 60 percent for lung disease since May 8, 2009.  At his April 2010 Board hearing he testified that his breathing has become so restrictive he can no longer do outdoor activities, that he does not use oxygen at home, but does use an inhaler and nebulizer, and that he receives treatment three times per year for his lung disease.  

A VA examination was conducted in June 2004.  The Veteran takes medications for muscle spasms, his stomach, arthritis pain, and sleep and his mood.  A physical examination was conducted and a diagnosis of mild obstructive pulmonary disease was given.  His heart rate and rhythm were normal.  A chest x-ray indicated some pleural thickening in the chest, and a CT scan indicated that he had bilateral pleural plaques.  PFTs were administered; results of all tests are summarized in the table below.  An impression of mild obstructive defect without reversibility was given, and it was noted that there was no improvement after inhaled medication.  

VA treatment records show regular maintenance care for lung complaints, without acute exacerbations.  The Veteran complained of productive cough and chest pains, and is unable to hold his breath or achieve full inspiration.  In January 2006, he complained of shortness of breath with exertion, such as chopping wood or digging a ditch.  April 2006 VA treatment records note that the Veteran was prescribed an albuterol inhaler; two puffs by mouth four times a day.  

PFTs were performed in January 2006; it appears multiple tests were performed on the same day.  It was noted that the Veteran was unable to perform diffusion capacity testing.  An impression of reduced vital capacity was given, and the Veteran was instructed in the proper use of an inhaler.  PFTs were administered in March 2007.  An impression of mild restrictive defect was given, and the Veteran was instructed in the proper use of an inhaler.  

June 2008 PFTs revealed mild restrictive defect, and the Veteran was instructed in the proper use of an inhaler.  The treating clinician noted that there was considerable variation during PFTs, which was suspected to be secondary to effort.  These test results are therefore not considered valid for rating purposes.

PFTs were performed again in May 2009; the Veteran was unable to perform complete inhalations.  An impression of mixed pattern, obstructive and restrictive; restrictive appears to be predominant, was given.  February 2010 VA treatment records note that the Veteran was prescribed an albuterol inhaler and was to take two puffs, four times a day for breathing.  July 2010 PFTs were obtained.  

A July 2011 VA examination report notes that the Veteran has shortness of breath/dyspnea with any significant exertion like mowing the lawn.  He takes a nebulizer treatment each night and uses an albuterol inhaler on a needed basis.  The examiner noted a review of a CT scan of the Veteran's thorax.  The examiner also noted that the Veteran rarely gets incapacitated from his respiratory condition, and once in a while, when exerting himself, such as mowing the lawn, he will have to rest for an hour.  PFTs were conducted during the July 2011 VA examination.  An impression of severe respiratory impairment from asbestosis, with restrictive lung disease and prolonged smoking with COPD, was given.  He does not require continuous or intermittent oxygen therapy.  

The PFT results of record are summarized as:


DATE
FEV-1
as % predicted
FEV-1/FVC
PRE- OR POST-
BRONCHODILATOR
6/04
77
69
Pre

69
72
Post
1/06
78
74
Pre

80
78
Post
1/06
80
74
Pre

83
78
Post
3/07
77
74
Pre

68
71
Post
1/08
73
87
Pre

77
69
Post
6/08
Test invalid due to submaximal effort
5/09
58
89
Pre

53
73
Post
7/10
65
70
Pre

68
72
Post
7/11
46
69
Pre

51
73
Post

Analysis

Prior to May 8, 2009, the lowest FEV-1 predicted of record was 68 percent, and the lowest FEV-1/FVC was 69 percent.  There is no medical evidence of record indicating that the Veteran had any courses of systemic (oral or parenteral) corticosteroids or immunosuppressant drugs.  The evidence of record shows that he used a bronchodilator inhaler and nebulizer.  Lay statements, which would be competent evidence of current treatment, do not contradict the medical evidence.  No monthly visits to a physician for required care of exacerbations are shown; the Veteran received only regular monitoring and care.

As there is no evidence of an FEV-1 level or an FEV-1/FVC ratio less than 56 percent, nor is there more than daily inhalational therapy required at any time prior to May 8, 2009, an evaluation in excess of 30 percent for asbestos related lung disease is not warranted.  Further, the described functional impairment does not warrant elevation of the evaluation; the Veteran continues to engage in activities like chopping wood or digging ditches.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.

Since May 8, 2009, the lowest FEV-1 of record is 46 percent of predicted, and the lowest FEV-1/FVC is 69 percent.  As with prior to May 2009, there is no evidence of record indicating use any systemic medications; only inhalational medications are utilized.  Neither records nor the Veteran's competent reports indicate the occurrence of weekly episodes of respiratory failure.  Although the Veteran reports increased functional impairment, and decreased PFT results support his allegations, he continues to show shortness of breath only with "significant exertion."  Elevation to the next higher disability evaluation is not warranted.

Thus, since May 8, 20009, a higher 100 percent rating for lung disease is not warranted.  38 C.F.R. § 4.97.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.

Extraschedular Consideration

The Board has also considered potential entitlement to an extraschedular evaluation for the asbestos related lung disease.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The competent medical evidence of record does not establish that the rating criteria are inadequate to evaluate the Veteran's lung disease at any time.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, are the symptoms, such as decreased lung capacity and the use of an inhaler, included in the criteria used to evaluate the Veteran's disability.  Further, higher evaluations are available for increased symptoms.  No further discussion of extraschedular evaluation is necessary.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for asbestos related lung disease, to include COPD and pleural plaques, prior to May 8, 2009, is denied. 

Entitlement to an initial evaluation in excess of 60 percent for asbestos related lung disease, to include COPD and pleural plaques, since May 8, 2009, is denied. 





____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


